Citation Nr: 0901541	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07 27-443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for erectile dysfunction, 
effective May 2, 2006. 


FINDINGS OF FACT

Since May 2, 2006, the veteran's erectile dysfunction has 
been manifested by impotence that is not responsive to 
medication.  His erectile dysfunction is not manifested by 
penile deformity.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected erectile dysfunction have not been met since May 2, 
2006, the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The veteran's erectile dysfunction is rated noncompensably 
disabling under DC 7522, which pertains to deformity of the 
penis with loss of erectile power.  While the veteran has not 
specifically been diagnosed with this disability, it is 
permissible to rate a diagnosed condition that does not match 
any of the diagnostic codes contained in the rating schedule 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  Diagnostic Code 7522 does address loss of erectile 
power, which is precisely the symptomatology described by the 
veteran.  Moreover, that is the only diagnostic code that 
specifically addresses erectile function.  The Board can 
identify no more appropriate diagnostic code and the veteran 
has not identified one.  See Butts v. Brown, 5 Vet. App. 532 
(1993).  Accordingly, the Board will proceed with an analysis 
of the veteran's disability under that diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2008).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

The veteran underwent VA genitourinary examination in July 
2006.  At that time, the veteran complained of erectile 
dysfunction.  On examination, no deformity of the penis was 
noted.  The examination report appears to indicate that while 
the veteran was taking medication for erectile dysfunction, 
the medication had had no effect.  The diagnosis was erectile 
dysfunction secondary to brachytherapy, secondary to 
carcinoma of the prostate.  A June 2007 VA treatment record 
notes that the veteran was taking medication for his erectile 
dysfunction.  Again no deformity of the penis was noted. 

In this case, the veteran has been diagnosed with loss of 
erectile power (erectile dysfunction).  However, because no 
penile deformity has been shown, the Board finds that the 
veteran is not entitled to a compensable rating.  38 C.F.R. 
§ 4.20.

As an initial rating case, consideration has been given to 
staged ratings (different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds that staged ratings are not 
indicated because the weight of the credible evidence 
demonstrates that since May 2, 2006, the veteran's erectile 
dysfunction has consistently warranted a noncompensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for 
erectile dysfunction arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's VA treatment records, and afforded him VA 
examinations in July 2006 and January 2007.  The Board finds 
these actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial compensable rating for service-connected erectile 
dysfunction is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


